       Case 4:21-cv-01475 Document 1 Filed on 05/03/21 in TXSD Page 1 of 5




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

NGUYEN VO INC.,                                     §
                                                    §
        Plaintiff,                                  §
                                                    §
v.                                                  §    CIVIL ACTION NO. 4:21-cv-1475
                                                    §
CENTURY SURETY COMPANY, and                         §
ROBERT FINLEY,                                      §
                                                    §
        Defendants.                                 §

                CENTURY SURETY COMPANY’S NOTICE OF REMOVAL


TO THE HONORABLE JUDGE OF SAID COURT:

        COMES NOW Century Surety Company (“Century”), and, in accordance with 28

U.S.C. §§ 1332, 1441, and 1446, and Federal Rule of Civil Procedure 81(c), files this, its Notice

of Removal, and would show the Court the following:

                                       INTRODUCTION

         1.    Plaintiff is Nguyen Vo Inc. (“Nguyen Vo”). Defendants are Century and Robert

Finley (“Finley”).

         2.    On April 6, 2021, Nguyen Vo filed a lawsuit against Century and Finley styled as:

Nguyen Vo Inc. v. Century Surety Company and Robert Finley, Cause No. 202120041, in the

127th Judicial District Court of Harris County, Texas (the “State Court Lawsuit”). The State

Court Lawsuit is currently pending in said court.

         3.    Century files this Notice of Removal within the time period required by 28 U.S.C.

§ 1446(b).



                                   BASIS FOR REMOVAL

CENTURY SURETY COMPANY’S NOTICE OF REMOVAL                                            PAGE 1 OF 5
D/1034095V2
       Case 4:21-cv-01475 Document 1 Filed on 05/03/21 in TXSD Page 2 of 5




           4.   Plaintiff, Nguyen Vo, upon information and belief, is a corporation organized and

existing under the laws of the State of Texas. Defendant Century is an Ohio corporation with its

principal place of business in Ohio. Upon information and belief, Defendant Finley is a Texas

citizen.

           5.   On or about December 4, 2020, which was prior to the filing of the State Court

Lawsuit, and pursuant to Tex. Ins. Code § 542A.006, Century sent to Plaintiff a written notice of

election of legal responsibility as to Defendant Finley. This District Court has held that where an

insurer makes an election before an insured files suit, no cause of action exists against the agent,

and if the insured later names the agent as a non-diverse defendant the court may disregard that

agent's citizenship for purposes of diversity jurisdiction. Ramirez v. Allstate Vehicle & Prop. Ins.

Co., 490 F. Supp. 3d 1092, 1102–03 (S.D. Tex. 2020). Therefore, by virtue of the pre-suit

“542A election” made as to Defendant Finley, his citizenship may be disregarded for diversity

purposes.

           6.   As Defendant Finley should have his citizenship disregarded based on the

paragraph above, only the citizenships of Nguyen Vo and Century should be considered for

diversity purposes. Because of this, and since there is diversity between Century, a non-forum

defendant, and Nguyen Vo, a Texas corporation, there is complete diversity between Nguyen Vo

and Century. See 28 U.S.C. § 1332(a).

           7.   The amount in controversy threshold is met as well as the State Court Lawsuit

involves an amount in controversy in excess of $75,000.00. See 28 U.S.C. § 1332(a). Indeed,

Nguyen Vo states in the State Court Lawsuit that it is seeking damages claimed to be “over

$250,000.00 but not more than $1,000,000.00, excluding interest statutory or punitive damages




CENTURY SURETY COMPANY’S NOTICE OF REMOVAL                                               PAGE 2 OF 5
D/1034095V2
       Case 4:21-cv-01475 Document 1 Filed on 05/03/21 in TXSD Page 3 of 5




and penalties, and attorney fees and costs.” Nguyen Vo also specifically alleges that “damage to

Plaintiff’s Property is currently estimated at $233,698.96.”

         8.     Venue is proper in this district under 28 U.S.C. § 1441(a) because the State Court

Lawsuit where the action is been pending is located in this district.

         9.     Century will promptly file a copy of this notice of removal with the clerk of the

state court where the action has been pending.

         10.    All pleadings, process, orders, and other filings in the state court action will be

attached to this notice as required by 28 U.S.C. § 1446(a) as follows:

                (a)    Harris County District Court docket for the State Court Lawsuit;
                (b)    Plaintiff’s Original Petition filed in the State Court Lawsuit; and
                (c)    Century’s Original Answer filed in the State Court Lawsuit,
                       including the written notice of election of legal responsibility as to
                       Defendant Robert Finley.

         11.    Pursuant to Southern District Local Rule LR81, this Notice of Removal has

attached the following documentation (please note that overlapping documentation with

paragraph 10 above is only attached to this Notice of Removal once):

                (a)    All executed process in the case;
                (b)    Pleadings asserting causes of action, e.g., petitions, counterclaims,
                       cross actions, third-party actions, interventions and all answers to
                       such pleadings;
                (c)    All orders signed by the state judge;
                (d)    The docket sheet;
                (e)    An index of matters being filed; and
                (f)    A list of all counsel of record, including addresses, telephone
                       numbers and parties represented.

         12.    If any further pleadings have been filed with the court, Century will supplement

this removal.




CENTURY SURETY COMPANY’S NOTICE OF REMOVAL                                               PAGE 3 OF 5
D/1034095V2
       Case 4:21-cv-01475 Document 1 Filed on 05/03/21 in TXSD Page 4 of 5




                                            PRAYER

        WHEREFORE, Defendant Century Surety Company asks the Court to remove the

action referred to as Nguyen Vo Inc. v. Century Surety Company and Robert Finley, Cause No.

202120041, in the 127th Judicial District Court of Harris County, Texas, to this federal court.

        Dated: May 3, 2021.

                                             Respectfully submitted,

                                             By:     /s/ Robert J. Witmeyer
                                                     ROBERT J. WITMEYER
                                                     Texas State Bar No. 24091174
                                                     Southern District No. 260115
                                                     Email: Rob.Witmeyer@cooperscully.com

                                                     COOPER & SCULLY, P.C.
                                                     Founders Square
                                                     900 Jackson Street, Suite 100
                                                     Dallas, Texas 75202
                                                     Telephone: (214) 712-9500
                                                     Telecopy: (214) 712-9540

                                             ATTORNEYS FOR DEFENDANT,
                                             CENTURY SURETY COMPANY




CENTURY SURETY COMPANY’S NOTICE OF REMOVAL                                              PAGE 4 OF 5
D/1034095V2
       Case 4:21-cv-01475 Document 1 Filed on 05/03/21 in TXSD Page 5 of 5




                                CERTIFICATE OF SERVICE

        I hereby certify that on the 3rd day of May, 2021, a true and correct copy of the foregoing

document was served on counsel of record via electronic mail, and/or using the Court’s ECF

filing service:

        Chad T. Wilson
        cwilson@cwilsonlaw.com
        CHAD T. WILSON LAW FIRM PLLC
        455 E Medical Center Blvd, Ste 555
        Webster, Texas 77598
        Tele: (832) 415-1432
        Counsel for Plaintiff, Nguyen Vo Inc.

                                             /s/ Robert J. Witmeyer
                                             ROBERT J. WITMEYER




CENTURY SURETY COMPANY’S NOTICE OF REMOVAL                                              PAGE 5 OF 5
D/1034095V2
